                               LAW OFFICES OF IAN WALLACE, PLLC
                                  501 FIFTH AVENUE ∙ 19TH FLOOR
                                   NEW YORK, NEW YORK 10017

TEL: (212) 661-5306                                                                  FAX: (646) 349-5308
                                                           June 3, 2019

   VIA ECF
   Magistrate Judge A. Kathleen Tomlinson
   United States District Court, EDNY
   Long Island Courthouse,
   100 Federal Plaza
   Central Islip, New York 11722

           Re:        Quintanilla, et al. v. Suffolk Paving Corp., et al ; Civil Action No. 09 Civ. 5331

   Hon. Magistrate Tomlinson:

           I represent the Plaintiffs in this action.

           The parties jointly submit this letter motion seeking approval of the enclosed
   settlement agreement (“Settlement Agreement”). A copy of the Parties’ Proposed
   Settlement is attached hereto as “Exhibit 1.” The Parties will execute the Settlement
   Agreement following Judicial Approval. The Settlement Agreement will not become
   “Effective” until: 1) it receives Judicial Approval from Your Honor consistent with
   Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 2015 U.S. App. LEXIS 13815
   (2d Cir. 2015); and 2) the Settlement Agreement is executed by each and every Plaintiff
   party to the Agreement.

          For the reasons set forth in detail below, we request that the Court review and
   approve the parties’ proposed Settlement Agreement and retain jurisdiction over this
   matter until Plaintiff’s counsel files an executed stipulation of dismissal with prejudice.

                           PROCEDURAL AND FACTUAL HISTORY

          In the complaint filed on December 7, 2009 [DN 1], the sixteen Plaintiffs asserted
   they were employed by Defendants over an extended period of time as paving laborers,
   operating engineers and/or mechanics. Plaintiffs sought to recover unpaid overtime
   wages, spread-of-hours pay, liquidated and statutory damages, interest and attorneys’ fees
   and costs pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), the
   New York Labor Law (“NYLL”) and the Wage Theft Prevention Act (“WTPA”).

           The sixteen (16) Plaintiffs, namely, Nelson Quintanilla, Alejandro Amaya, Alex
   Amir Arevalo, Maynor Fajardo, Walter Garcia, Jose L. Martinez, Pracelis Mendez,
   Osmar W. Pagoada, Javier Quintanilla, Edvin Rivera, Carlos Escalante, Kevin Galeano,
   Lerly Noe Rodriguez, Jose Vega Castillo, Juan Quinteros, and Marcos Tulio Perez
   (collectively, the “Plaintiffs”) allege that Defendants Suffolk Paving Corporation and
Magistrate Judge A. Kathleen Tomlinson
June 3, 2019
Suffolk Asphalt Corporation, through owners and operators Louis Vecchia, Christopher
Vecchia, and Helene Vecchia (collectively, the “Defendants”), failed to pay them their
full wages, including overtime compensation, and falsely reported the hours they worked
in violation of the Fair Labor Standards Act (“FLSA”) and the New York
Labor Law (“NYLL”).

       On October 5, 2018, Defendants filed their answer to the complaint. [DN 58]. In
it, Defendants denied all material allegations in the Complaint and asserted several
affirmative defenses.

       On September 21, 2012, Plaintiffs filed a third amended complaint [DN 115], in
which, among other things, several of these Plaintiffs further claim that they complained
about these unlawful practices and were consequently retaliated against by being
terminated from employment, having their unemployment benefits denied, and being
subjected to retaliatory litigation in state court. In addition, Plaintiffs allege that they
were not compensated with the prevailing wage on various jobs as mandated by the
NYLL 1.

        Defendants filed a summary judgment motion seeking dismissal of all of
Plaintiffs’ claims. By decision, dated February 22, 2019 [DN 169], the Court denied
Defendants’ motion except that it dismissed Plaintiffs’ claims for breach of contract,
quantum meruit and unjust enrichment for their unpaid overtime as these claims were
preempted by the FLSA. Id, p. 84. The court permitted Plaintiff’s breach of contract
claims as they related to payment of straight wages. Id. The court also dismissed Carlos
Escalante and Jose Castillo’s unlawful retaliatory discharge claims. Id.

        The trial in this action commenced on April 8, 2019, with the jury selection,
opening statements and Plaintiffs’ case in chief with the examination of Carlos Escalante,
Jose Martinez and Edvin Rivera. On April 11, 2019, the parties met with Magistrate
Lindsay who conducted a settlement conference. After hearing from both sides, the
Magistrate Judge recommended that the parties agree to settle Plaintiffs’ claims for
$300,000. 2 The following day, Plaintiffs’ counsel communicated to the court that the
Plaintiffs had all agreed to settle the lawsuit for $300,000.

      Pursuant to the Court’s Order, dated April 13, 2019, and Cheeks v. Freeport
Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the Parties submit this Joint Letter-
Motion requesting that the Court approve the settlement. The parties also request that the


1
  Alternatively, the Plaintiffs also asserted breach of contract, quantum meruit and unjust
enrichment for their unpaid wages. By decision, dated February 22, 2019, the Court
dismissed these claims except for the breach of contract claims as they related to payment
of straight wages. [DN 169].
2
  With the exception of Jose Castillo’s claims who pursuant to this court’s order was the
subject of an application for a voluntary dismissal of his Federal claims in order to pursue
his remaining claims in State Court [DN 202]. The court has yet to rule on that letter
motion.
                                             2
Magistrate Judge A. Kathleen Tomlinson
June 3, 2019
court retain jurisdiction over the action until Plaintiff files a fully executed stipulation of
dismissal with prejudice.

               THE SETTLEMENT IS FAIR AND REASONABLE

        The Settlement Agreement resolves bona fide disputes over sharply contested
issues, namely whether Plaintiffs worked overtime hours and the number of hours that he
worked per workweek. These issues hinge on numerous disputed facts that would have to
be resolved by a trier of fact at trial. Depending on which facts are credited, Plaintiffs’
potential damages could be significantly reduced.

        Whether Plaintiff performed overtime hours and the extent of those hours is an
issue of fact that would need to be resolved at trial. The Plaintiffs claimed they worked
approximately 52-55 hours per week 3 for which they were partially paid straight wages
and were rarely compensated for their overtime rate. Defendants maintain that Plaintiffs
were paid appropriately for all hours worked, including overtime pay for hours worked in
excess of forty (40) hours per week and prevailing wage rates when applicable.

       Plaintiffs allege the following dates of employment:

        Alejandro Amaya was hired by Suffolk Paving Corp. in 2005 and worked until
part of 2010. 4 Mr. Amaya did not assert retaliatory discharge claims.

      Alex Amir Arevalo was hired in Feb 15th, 2006 5 and worked for Defendants until
August 25, 2009. Mr. Arevalo did not assert retaliatory discharge claims.

       Carlos A. Escalante was employed as a laborer from March 22, 2001 through
December 23, 2002; from March 17, 2004 through December 15, 2004; and from March
26, 2006 to December 10, 2009. See Complaint, ¶ 45

       Edwin Rivera worked from May 20, 2003 until 2009. See Complaint, at ¶ 41
        Javier Quintanilla worked for Defendants from August 7, 2002 until May 5, 2005
and resigned after Defendants would not give him a raise. Complaint, ¶ 40.

      Jose Martinez worked for Defendants from June 6, 2004 until July 15, 2008.
Complaint, ¶ 37.

      Kevin Galeano worked for Defendants from Nov 15, 2007 until November 2010.
Complaint, ¶ 43.


3
  Plaintiffs’ testified during their testimony regarding their hours and that varied.
4
  See Third Amended Complaint, (“Complaint”) [DN 115], ¶ 33.
5
  Complaint, at ¶ 34 (“Plaintiff Alex Amir Arévalo was employed as a mechanic for
Suffolk Paving and/or Suffolk Asphalt and/or its related entities from February 15, 2006
to August 25, 2009.) Alex stated in his deposition that he was fired in 2009.
                                              3
Magistrate Judge A. Kathleen Tomlinson
June 3, 2019
       Lerly Rodriguez worked for Defendants from April 15, 2002 through January 12,
2005; and from April 19, 2007. Complaint, ¶ 42.

        Marcos Tulio Perez worked for Defendants from mid-2003 until 2009. Complaint,
¶ 47.
      Maynor Fajardo worked for Defendants from 1998 until September 15, 2009.
Complaint, ¶ 35.

       Nelson Quintanilla worked from 1998-2003; from March, 2004 until June, 2006;
and from March, 2007 until August, 2011. Complaint, ¶ 32

       Osmar Pagoada started working for Defendants in October 23, 2008 and worked
through Dec, 2009. Complaint, ¶ 39. Mr. Pagoada claims that in or around March 2010,
Defendants did not permit him to return to work.

      Pracelis Mendez worked for Defendants from 2001 until November, 2009.
Complaint, ¶ 38

        Juan Quinteros worked for Defendants from July 2008 until 2011. Complaint, ¶
46.

       Walter Garcia worked for Defendants from 2000 until August 2003; from June
2005 until 2007 and from April 2008 until December 17, 2009. Complaint, ¶ 36

The Proposed Settlement Amount is Fair and Reasonable

        In order for the parties’ proposed Fed. R. Civ. P. 41(a)(1)(A)(ii) stipulation of
dismissal to take effect, the Court must scrutinize and approve the Settlement Agreement.
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 2015 U.S. App. LEXIS 13815
(2d Cir. 2015). The Court should approve the Settlement so long as it “reflects a
‘reasonable compromise of disputed issues [rather] than mere waiver of statutory rights
brought about by an employer’s overreaching.” Le v. Sita Information Networking
Computing USA, Inc., No. 07 Civ. 0086, 2008 U.S. Dist. LEXIS 46174 at *2 (E.D.N.Y.
June 12, 2008) (quoting Lynn’s Foods Stores, Inc., v. United States, 679 F.2d 1350, 1354
(11th Cir. 1982)); see also Kopera v. Home Depot U.S.A., Inc., No. 09 Civ. 8337, 2011
U.S. Dist. LEXIS 71816, at *2 (S.D.N.Y. June 24, 2011) (“If the proposed settlement
reflects a reasonable compromise over contested issues, the settlement should be
approved.”).

         According to Beckert v. Rubinov, No. 15 CIV. 1951 (PAE), 2015 WL 6503832, at
*1 (S.D.N.Y. Oct. 27, 2015), “in determining whether the proposed settlement is fair and
reasonable, a court should consider the totality of circumstances, including but not
limited to the following factors: (1) the plaintiff’s range of possible recovery; (2) the
extent to which ‘the settlement will enable the parties to avoid anticipated burdens and
expenses in establishing their respective claims and defenses’; (3) the seriousness of the
litigation risks faced by the parties; (4) whether ‘the settlement agreement is the product

                                            4
Magistrate Judge A. Kathleen Tomlinson
June 3, 2019
of arm’s-length bargaining between experienced counsel’; and (5) the possibility of fraud
or collusion.”

        While the number of hours is highly contested, Plaintiffs’ total estimated damages
varied widely and included pay for prevailing wages. In support of their claims, certain
Plaintiffs had kept weekly timesheets for a restricted period in 2009. 6 However, those
timesheets were incomplete and for a very short period of time. These timesheets indicate
that during the time in question, Plaintiff’s worked on average 51 hours per week.

       Finally, Plaintiffs do not claim that Defendants owed them overtime after the
lawsuit was commenced in 2009.

        In contradiction to those timesheets, Defendants point to various municipal
inspection reports that indicate Plaintiffs did not work the hours they claim. Defendants
also produced a significant amount of payroll records and certified payroll records.
Defendants’ document production demonstrates that the Plaintiffs were paid overtime
wages on the uncommon occasions that they worked in excess of forty (40) hours per
week. Defendants’ document production also shows that Plaintiffs were paid prevailing
wage rates when they performed work on “public works” projects.

         Certain of Plaintiffs’ deposition and trial testimony was contradictory, which may
have further undermined Plaintiffs’ claims for damages. For example, Carlos Escalante
testified at trial he was not owed prevailing wages except for several hours in December
2004 that led him to resign his position only to seek rehire the following year. This is
clearly inconsistent with the allegations in the complaint, his prior testimony and the
likely and expected testimony from the other remaining Plaintiffs. Other examples of
inconsistent testimony included the inability to perform paving work in inclement
weather or freezing temperatures, the breaks and meal periods afforded to the Plaintiffs
each day, time spent traveling to and from job sites, and Defendants’ policies regarding
travel time at the beginning and end of each work day.

        Of the total settlement recovery, $102,600 will be paid to Plaintiffs’ counsel for
attorneys’ fees and costs (of which $94,600.00 is for attorneys’ fees and $8,000.00 is for
costs incurred by Law Offices of Ian Wallace, PLLC in the litigation of this action).

        After deducting attorneys’ fees and costs, the Settlement Amount is reasonable
given the amount of Plaintiffs’ overtime pay claims.

        The Parties strongly dispute the number of hours that Plaintiffs worked per
workweek and by Plaintiffs’ own admission their hours varied greatly and they retained
only a minor portion of their time and wage records. Further, one of the major issues
concerned Plaintiffs claim that they should be compensated for travel time to and from
the job site each morning. Plaintiffs allege they should have been compensated for time


6
 Pracelis Mendez kept approximately 20 weekly timesheets that indicated overtime
hours worked.
                                            5
Magistrate Judge A. Kathleen Tomlinson
June 3, 2019
spent traveling to and from the job site at the beginning and end of each day. Specifically,
Plaintiffs seek compensation for time spent once they reported to Defendants’ facilities
each morning. This travel time accounts for the majority of Plaintiffs’ claims, as various
Plaintiffs allege between ten (10) to fifteen (15) hours of unpaid travel time compensation
each week. Defendants maintain that Plaintiffs are not entitled to compensation for travel
time as they were not required to report to Defendants’ facilities. Rather, Plaintiffs, if
unable to obtain independent transportation, would be provided with free transportation
to and from their job site each day by the Defendants. Accordingly, if unsuccessful on
their claim for entitlement to travel time compensation, Plaintiffs amount of recovery
would be substantially limited, and in some cases, completely eliminated.

         Considering the above factors, Plaintiff’s counsel believes that this is an excellent
result, and, as such, it should be approved as a fair settlement. See, Meigel v. Flowers of
the World NYC, Inc., 2012 U.S. Dist. LEXIS 2359, at *2-3 (S.D.N.Y. Jan 9, 2012)
(“Typically, courts regard the adversarial nature of a FLSA case to be an adequate
indicator of the fairness of the settlement. If the proposed settlement reflects a reasonable
compromise over contested issues, the court should approve settlement.”). Despite the
potential risks of litigation, under this Settlement Agreement, Plaintiff will receive,
separate and distinct from attorneys’ fees, substantial settlement proceeds. It should also
be noted that the Settlement Agreement has been the result of arm’s-length negotiations
between experienced employment attorneys. Further, this resolution was recommended
by Magistrate Lindsay, whom spent a considerable amount of time conferring with the
Parties and was instrumental in reaching the Agreement.

        Defendants first attack Plaintiffs’ credibility and claim that a jury would be more
likely to believe them given their changing positions and given expected corroboration of
Defendants’ position by current and former employees of Defendants.

         If this case continues, the trier of fact would have to resolve these factual disputes
at a trial based on the conflicting testimony of witnesses from both sides.Under almost all
scenarios, the settlement amount, even after deducting attorneys’ fees and costs, accounts
for a large part of Plaintiffs’ claimed unpaid overtime wages.



        The terms of the Settlement Agreement are in accordance with the decision of
Cheeks v. Freeport Pancake House, Inc., No. 14-299 (2d Cir. 2015). The settlement
allows for the Settlement Agreement to be publicly filed for the purpose of judicial
review for fairness. The Settlement Agreement does not contain any confidentiality or
non-disparagement provisions allowing Plaintiff to make truthful statements relating to
their recovery amount, Defendants’ pay practices as well as, his experience litigating this
action in accordance with Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 180
(S.D.N.Y. 2015).

       To protect Plaintiffs against a potential default, the Parties jointly request that the
Court retain jurisdiction over this matter until Plaintiffs’ attorney file an executed

                                              6
Magistrate Judge A. Kathleen Tomlinson
June 3, 2019
stipulation of dismissal with prejudice, thereby guaranteeing that all payments to
Plaintiff were made and cleared. See id, Settlement Agreement, ¶ 6 (b).

        Pursuant to the retainer agreement between Plaintiff and counsel, Ian Wallace’s
fees are less than 33.3% of the Settlement Payment plus reimbursement of costs
totaling $8000 incurred in the prosecution of this action. 7 See e.g., In re Lawrence, 24
N.Y.3d 320, 339 (2014) (“Absent incompetence, deception or overreaching, contingent
fee agreements that are not void at the time of inception should be enforced as written”);
Calle v. Elite Specialty Coatings Plus, Inc., No. 13 Civ. 6126 (NGG) (VMS), 2014
U.S. Dist. LEXIS 164069, at *9 (E.D.N.Y. 2014) (“A one-third contingency fee is a
commonly accepted fee in this Circuit.”)

       It bears noting that Ian Wallace’s reasonable attorneys’ fees to date approximately
$269,500 (at the hourly rate of $385). 8 As such, we believe that the contingency fee in
this case is fair and reasonable, particularly because it is less than the lodestar and
because Plaintiffs accept it after having reviewed every term of the Agreement in
Spanish.

       We thank the Court for its time and consideration of this matter. If the Court
needs any additional information for purposes of Cheeks review, please feel free to
contact us.

                                                     Respectfully submitted,



                                                     Ian F. Wallace

Attachments (Exhibit 1)




7
  This includes deposition costs exceeding $5000 and also the fees paid to the Spanish
interpreter of $3200, filing fee and service of process fees, subpoenas and affidavits.
8
  Ian Wallace’s contemporaneous billing records are available for the Court's in camera
review if necessary.
                                             7
